COWART, Judge.
The plaintiff filed an action in Orange County Florida, for money due under a written new account purchase agreement and a written personal guarantee. Each of these documents contains a venue waiver provision under which the defendant waived any and all privileges and rights which he may have under chapter 47, Florida Statutes, relating to venue, and further agreed that any legal action brought for collection of past due accounts may be brought in the appropriate court in Orange County, Florida. The trial court granted the defendant’s amended motion to transfer venue which had alleged that the transactions between the parties, if any, occurred in Palm Beach County, Florida, and that the materials delivered to the defendant, if any, were delivered to Palm Beach County, Florida. The issue of venue is controlled by the parties’ contractual venue provision which is almost identical to that in Hughes Supply, Inc. v. Lupton, 487 So.2d 429 (Fla. 5th DCA 1986). The trial court’s order transferring venue is reversed, REVERSED.
DAUKSCH and COBB, JJ., concur.